 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 1 of 32 Page ID #:455




 1   Ben M. Davidson (State Bar No. 181464)
     ben@dlgla.com
 2   DAVIDSON LAW GROUP, ALC
     4500 Park Granada Blvd, Suite 202
 3   Calabasas, California 91302
     Office: (818) 918-4622
 4   Fax: (310) 473-2941
 5   David W. Long
     longdw@ergoniq.com
 6   (pro hac vice application pending)
     ERGONIQ LLC
 7   8200 Greensboro Dr. Suite 900
     McLean, VA 22102
 8   Office: (202) 847-6853
 9   Attorneys for Plaintiff DMF, Inc.
10
                         IN THE UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
      DMF, Inc., a California corporation,
13                                             Civil Action No. 2:18-cv-07090 CAS
                       Plaintiff,              (CJXx)
14
              v.                          Declaration of James R. Benya In
15                                        Support of Plaintiff DMF’s Motion
      AMP Plus, Inc. d/b/a ELCO Lighting, for Preliminary Injunction
16    a California corporation; and
                                          Date: December 17, 2018
17    ELCO Lighting Inc., a California    Time: 10:00 a.m.
      corporation,                        Ctrm: 350 W. First Street, Room 8D
18
                       Defendants.             Judge Christina A. Snyder.
19
20
21
22
23
24
25
26
27
28

     Declaration of James R. Benya           -1-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 2 of 32 Page ID #:456




 1           I, James R. Benya, hereby declare under penalty of perjury that the following
 2   statements are true and correct to the best of my knowledge, and that, if called as a
 3   witness, I could and would testify competently as follows:
 4           1.      I have been asked to render an independent professional engineering
 5   opinion about whether or not, based on my knowledge and experience with lighting
 6   devices and my review of relevant material, certain light emitting diode (LED)
 7   products infringe U.S. Patent No. 9,964,266 (“the ‘266 Patent”), attached as Exhibit
 8   2.
 9           2.      I am the Principal Illuminating Engineer and Lighting Designer for
10   Design Services, Inc.(DSI) dba the Benya Burnett Consultancy in Davis, CA. DSI is
11   a woman owned small business corporation owned by my wife, Deborah Burnett.
12           3.      I am a registered professional engineer in the State of California
13   (E12078). My registration is current.
14           4.      I have knowledge and experience in the general field of lighting in
15   buildings including degrees in electrical engineering and computer science, 45 years
16   of practical experience as a professional engineer and lighting designer, and
17   recognition by my industry evidenced by my election as a Fellow of the Illuminating
18   Engineering Society (IES) in 1991 and as a Fellow of the International Association
19   of Lighting Designers (IALD) in 2005. My practice is broad, as I provide private
20   and independent professional advice as the designer of lighting for buildings and
21   structures, lighting product designer, codes and standards developer, subject matter
22   expert research and consulting, peer reviewer, product development advisor, expert
23   witness on a variety of legal matters (see item 5., below), author of technical papers
24   and articles, college level educator and lecturer, and an active member of
25   committees of the IES and IALD. My product work has resulted in three patents for
26   lighting products in which I am named inventor, and I’ve made contributions to the
27   development of products of other inventors primarily in assisting them with
28   understanding the importance and value of their products and how to improve them
     Declaration of James R. Benya             -2-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 3 of 32 Page ID #:457




 1   to enhance that value in the marketplace. My CV is provided as Exhibit 1 to this
 2   declaration for more detailed review of my professional credentials and experience.
 3           5.      I have been accepted by over 100 court(s) as an expert and provided
 4   testimony about the following:
 5                a. Matters related to patent disputes; accepted in California, New York,
 6                   Texas, Georgia, Alabama and other states. My work included research
 7                   such as prior art and other issues, technical evaluation of products such
 8                   as performance and standards compliance, the development of written
 9                   opinions and reports and sworn testimony. In one case I assisted with
10                   the development of a settlement. Products have included luminaires,
11                   lighting controls, lamps (light bulbs) and lighting systems.
12                b. Matters related to product failures: accepted in Ontario (Canada),
13                   Montana, California and New Jersey. My work included determination
14                   of the cause of product failure resulting in damage or injury and
15                   supporting evidence, written reports and sworn testimony.
16                c. Matters related to personal injury due to improper lighting application
17                   and design practice: accepted in California, Arizona, Nevada,
18                   Washington, Oregon, Michigan, and Illinois. My work includes field
19                   measurements, photography, videography, accident re-enactment,
20                   research, written reports and sworn testimony.
21                d. Matters related to criminal trials in Arizona and Ohio, including field
22                   measurements, photography, videography, incident re-enactment,
23                   research, written reports and sworn testimony.
24                e. Matters related to environmental impact studies, environmental
25                   lawsuits, and related public review and acceptance of proposed projects
26                   or existing disputes: accepted in California, Alberta (Canada), British
27                   Columbia (Canada), Arizona, New Jersey, Michigan, Texas, Oregon,
28                   Washington, Montana, Idaho, Nevada, Colorado, and Wisconsin.
     Declaration of James R. Benya             -3-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 4 of 32 Page ID #:458




 1                f. Matters related to lighting-related construction disputes: accepted in
 2                   Hawaii, California, and Illinois.
 3                g. Matters related to sports lighting: accepted in New Jersey, Maryland,
 4                   Virginia, California, British Columbia, Texas, Arizona, and Michigan.
 5                   My work includes field measurements, photography, videography,
 6                   accident re-enactment, research, written reports and sworn testimony.
 7           6.      In performing my analysis, I reviewed and considered the information
 8   that I reference or cite herein, including the following:
 9
             ●       DMF’s Complaint (Dkt. #1.0) and all exhibits filed with the Complaint
10                   (Dkt. #1.1 to 1.21)
             ●       ELCO’s Amended Answer and Counterclaims (Dkt. #18.0) and all
11                   exhibits filed with the Amended Answer and Counterclaims (Dkt.
                     #18.1)
12
             ●       DMF’s Answer to Amended Counterclaims (Dkt. #15)
13           ●       DMF DRD2M7930 Module and DRD2TRJDSWH trim
14           ●       U.S. Patent No. 9,964,266 (“the ‘266 Patent”) (Dkt. #1.1) (Exhibit 1 of
                     the Complaint) (Production Nos. 266PAT 01 to 15).
15           ●       U.S. Patent Application Publication No. US 2015/0009676 (Dkt. #1.3)
                     (Exhibit 3 of the Complaint) (Production Nos. PUB976 01 to 08)
16
             ●       File history for U.S. Patent Application No. 61/843,278 (“the ‘278
17                   Application”) (Production Nos. FH271APP 001 to 034)
             ●       File history for U.S. Patent Application No. 14/184,601 (“the ‘601
18                   Application”) (Production Nos. FH266PAT 0001 to 1512)
19           ●       ELCO website page printout (https://elcolighting.com/products/ell-led-
                     module (July 2018)) (Dkt. #1.11) (Exhibit 11 of Complaint)
20           ●       Specification Sheet for ELCO ELL LED Module
                     (https://elcolighting.com/printpdf/products/ell-led-module (Aug. 2018))
21                   (Dkt. #1.14) (Exhibit 14 of Complaint)
22           ●       ELCO Installation Instructions for ELL LED Module (Dkt. #1.15)
                     (Exhibit 15 of Complaint)
23           ●       ELCO Flyer for ELL LED Module and Trims (Dkt. #1.16) (Exhibit 16
                     of Complaint)
24
             ●       Specification Sheet for ELCO ELL4810 W Trim
25                   (https://elcolighting.com/printpdf/products/uno%E2%84%A2-4-diecast-
                     round-reflector-trim (Aug. 2018)) (Dkt. #1.17) (Exhibit 17 of
26                   Complaint)
             ●       Specification Sheet for ELCO ELJ4S Hanger Junction Box
27                   (https://elcolighting.com/printpdf/products/new-construction-fire-rated-
                     junction-box-surface-mount-trim (Aug. 2018)) (Dkt. #1.19) (Exhibit 19
28                   of Complaint)
     Declaration of James R. Benya             -4-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 5 of 32 Page ID #:459




             ●     ELCO website page printout with information on ELCO ELJ4S
 1                 junction box (https://elcolighting.com/products/new-construction-fire-
                   rated-junction-box-surface-mount-trim (July 2018)) (Dkt. #1.20)
 2                 (Exhibit 20 of Complaint)
 3           ●     ELCO E.L.L. LED Modules 1130 and 0827 (Physical Device)
             ●     ELCO 6813W Trim (Physical Device)
 4
             ●     U.S. Patent No. 5,942,726 (Reiker)
 5           ●     U.S. Patent No. 6,491,413 (Benesohn)
 6           ●     U.S. Patent No. 8,201,968 (Maxik)
             ●     U.S. Patent No. 8,454,204 (Chang)
 7
             ●     U.S. Patent Application Published No. 2009/0034261A1 (Grove)
 8           ●     U.S. Published Patent Application No. 2010/0302778A1 (Dabiet)
 9           ●     U.S. Published Patent Application No. 2011/0267828A1 (Bazydola)
             ●     U.S. Published Patent Application No. 2012/0140442A1 (Woo)
10
             ●     U.S. Published Patent Application No. 2013/0010476A1 (Pickard)
11   I.      Directions and Assumptions
12           7.      Counsel for DMF provided me with some directions in conducting my
13   review, which mainly concerned legal issues of patent law, as discussed below.
14           8.      I was told that patent attorneys typically refer to a patent by its last three
15   digits. For example, the patent issue in this case is U.S. Patent No. 9,964,266 and
16   would be referred to as “the ‘266 Patent.” I use that convention here.
17           9.      I also was told that patent attorneys often reference a specific place
18   within a patent by using the column and line numbers printed on each page. One
19   convention is to refer to places in the patent using the convention “C:L”, where “C”
20   is the column number and “L” is the line number. For example, a location at
21   Column 2, Line 1 of the ‘266 Patent may be cited as “’266 Patent at 2:1.” I use that
22   convention here.
23           10.     I was told that a patent is written and should be read from the view
24   point of a person skilled in the technical area to which the patent relates. For the
25   ‘266 Patent, I believe such a person would be an engineer working in the technical
26   area of recessed lighting for residential and commercial buildings.
27           11.     I was told that a patent has two primary parts: a specification and the
28   patent claims. The patent claims are the numbered sentences at the end of the patent
     Declaration of James R. Benya              -5-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 6 of 32 Page ID #:460




 1   that define the metes and bounds of what the patent covers. The specification is the
 2   words and drawings of the patent that precede the patent claims and provides a
 3   written description of the invention and different examples or “embodiments”
 4   thereof.
 5           12.     I was told that a patent has what is called a “file history”, which is back-
 6   and-forth correspondence between the person applying for a patent (also called the
 7   “patent applicant” or “patentee”) and the U.S. Patent & Trademark Office (also
 8   called “the Patent Office” or “the PTO”). During the patent application process, one
 9   or more examiners at the Patent Office may reject patent application claims for
10   different reasons, such as the patent application claims being unpatentable because
11   they read onto prior art patents or other references. The patent applicant may
12   respond by amending the claims, arguing why the claims are not disclosed by the
13   prior art or otherwise.
14           13.     I was told that the terms used in patent claims should be interpreted
15   based on their ordinary meaning to a person skilled in the art as informed by the
16   patent specification and the patent file history.
17           14.     I was told that a patent claim is literally infringed when every limitation
18   of the patent claim reads onto elements of the accused infringing device. Even if a
19   claim is not literally infringed because one or more limitations are not found in the
20   accused device, the patent claim may be infringed “equivalently” under what is
21   called the Doctrine of Equivalents. If a claim limitation is not met literally, it may
22   be met equivalently if there is no substantial difference between the claim limitation
23   and an element of the accused infringing device. A claim limitation may be met
24   equivalently if an element of the accused device performs substantially the same
25   function in substantially the same way to achieve substantially the same result as the
26   claim limitation.
27
28

     Declaration of James R. Benya              -6-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 7 of 32 Page ID #:461




     II.       The ‘266 Patent
 1
               15.   I reviewed the ‘266 Patent and its file history. The ‘266 Patent, entitled
 2
     “Unified Driver and Light Source Assembly For Recessed Lighting,” concerns
 3
     recessed lighting systems that are installed in a ceiling or a wall of a building. 1
 4
     Below is FIG. 1 of the issued ‘266 Patent as shown in the Complaint with color and
 5
     labeling added, which illustrates one example (or “embodiment”) of an LED module
 6
     of the ‘266 Patent:
 7
 8
 9
10
11
12
13
14
15
16
               16.   FIG. 1 shows a junction box 2 (labeled “Junction Box” in the image
17
     above), a light source module 3 (labeled “LED” in the image above), a driver 4
18
     (labeled “Driver” in the image above), a unified casting 5 (labeled “Casting” in the
19
     image above), reflector 6 (labeled “Reflector” in the images above), a lens 7 (labeled
20
     “Lens” in the image above) and a trim 8 (labeled “Trim” in the image above). 2 I
21
     discuss each of these below.
22
               A.    Junction Box
23
               17.   The ‘266 Patent states that the junction box 2 in FIG. 1 is “a structure
24
     that separates the inner components of the recessed lighting system 1, including
25
     electrical wires/cables, from the items inside a ceiling or crawl space (e.g.,
26
27
           1 ‘266 Patent at 1:12-46.
           2 ‘266 Patent at 2:6-10.

28

     Declaration of James R. Benya             -7-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 8 of 32 Page ID #:462




 1   insulation) in which the junction box 2 has been installed.”3 Further, the ‘266 Patent
 2   states that the junction box 2 “may receive electrical wires 9A from an electrical
 3   system (e.g., 120 VAC or 277 VAC) within a building or structure in which the
 4   recessed lighting system 1 is installed.” 4 There may be “different sized junction
 5   boxes.”5 The ‘266 Patent states that the size of the cavity 12 of the junction box 2
 6   “may be pursuant to popular industry specifications for junction boxes” and
 7   provides, as an example, measurements of junction box 2 in FIG. 2 that has “a length
 8   of 3½ inches, a width of 3½ inches and a depth of 1½ inches.” 6 The ‘266 Patent
 9   indicates that FIG. 2 shows an example of an industry specification for junction
10   boxes or “a standard junction box.”7
11           18.     Below is FIG. 2 of the ‘266 Patent as shown in the Complaint with
12   color added, which shows one example of a standard-sized junction box called a
13   “4/0”. It has mounting tabs with threaded holes 3.50” apart. The use of the junction
14   box in construction is extremely common and regularly occurring. It is usually
15   called a “lighting outlet box” because it is typically installed in ceilings or walls and
16   a surface-mounted luminaire (lighting fixture) is attached directly to it. It is where
17   the branch circuit providing power for the operation of the luminaire is connected to
18   the wires or terminals of the luminaire, and the lighting outlet box either supports or
19   helps support the luminaire. Other than luminaires or blank cover plates, there are
20   few other common uses for the lighting outlet box, and they mostly involve wall
21   mounted or ceiling mounted luminaires, lighting tracks, or some types of ceiling
22   mounted apparatus such as clocks, smoke detectors, or sensors. A smaller outlet
23   size, called “3/0” has mounting tabs with threaded holes 2.75” apart.
24
25       3 ‘266 Patent at 2:19-23.
         4 ‘266 Patent at 2:33-36.
26
         5 ‘266 Patent at 2:16.

27       6 ‘266 Patent at 3:3-9.

28       7 ‘266 Patent at 3:3-9, 5:1-2; 5:40-41.



     Declaration of James R. Benya            -8-
 Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 9 of 32 Page ID #:463




 1
 2
 3
 4      ‘266 Patent FIG. 2
 5         LED Module

 6      casting – dark grey
      junction box – light grey
 7           trim- white
 8
 9
10
11
             19.     The example junction box in FIG. 2 of the ‘266 Patent is known as a
12
     trade-size 4/0, referring to approximately 4-inch diameter round or octagonal-shaped
13
     junction boxes of different depths (e.g., 1-1/4”, 1-1/2” or 2-1/8”) that have two
14
     threaded mounting screw holes spaced 3.50” apart. A trade-size 4/0 junction box is
15
     shown in excerpts below of Table 314.16(A) from Article 314 of the National
16
     Electrical Code (NEC) and Figure 3 of Clause 7.7.1 of Underwriters Laboratories
17
     (UL) Standard for Safety for Metallic Outlet Boxes, UL 514A 8:
18
19
20
21
22
23
24
25
26
         The UL 514 Standard was submitted to the Patent Office in the file history. ‘266
         8

27   Patent File History at FH266PAT 1075, 1193-1298 (“UL 514A, Underwriters
     Laboratories, Inc., February 16, 2004 (Title Page Reprinted August 10, 2007), 106
28   pages.”). Section 7.7.1 and Figure 3 are at FH266PAT 1225 and 1278, respectively.

     Declaration of James R. Benya            -9-
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 10 of 32 Page ID
                                       #:464




 1
 2
 3
 4
 5
 6
 7
 8
 9
10             20.     The ‘266 Patents states that the junction box 2 “may include one or
11     more tabs 10A, 10B for coupling the junction box 2 to the casting 5” and that “the
12     tabs 10A, 10B include holes for receiving screws or bolts 25A, 25B through the
13     corresponding elements 27A, 27B” of the casting 5.9
14             21.     In the ‘266 Patent file history, when the Patent Office was examining
15     the patent application that issued as the ‘266 Patent, the patent applicant
16     distinguished a standard-sized junction box used for recessed lighting in a building
17     from what others may term a junction box in other contexts. For example, when
18     considering the Dabiet U.S. Patent Application Publication No. 2010/0302778
19     reference (“the Dabiet reference” attached as Exhibit 12) cited by the Patent Office,
20     the patent applicant distinguished a standard size junction box for recessed lighting
21     in a building that is the subject of the ‘266 Patent from what the Dabiet generically
22     called a “junction box 30” of no specified size for a lighting fixture attached to the
23     fume hood of a commercial cook top, as shown in FIGS. 4 and 5 of the Dabiet
24     reference below:10
25
26
27
           9‘266 Patent at 2:40-54.
          10 ‘266 Patent File History at FH266PAT 1059-62 (showing and discussing FIGS.

28     4 and 5 of the Dabiet reference).

       Declaration of James R. Benya            - 10 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 11 of 32 Page ID
                                       #:465




 1
 2
 3
 4
 5
 6
 7
                22.    The patent applicant also distinguished a standard size junction box for
 8
       recessed lighting in a building from a conventional, incandescent bulb housing—
 9
       “can 18”—shown in FIG. 1 of the Bazydola U.S. Patent Application Publication No.
10
       2011/0267828 reference (“the Bazydola reference” attached as Exhibit 13), shown
11
       below. 11 This type of housing, often called a “can” in the US and a “pot light” in
12
       Canada, is not a junction box at all and the wiring connection is made in a junction
13
       box attached to its frame.
14
15
16
17
18
19
20
21
22
23
                23.    The patent applicant similarly distinguished a standard size junction box
24
       for recessed lighting in a building from the “can 26” of Chang U.S. Patent No.
25
26
27          ‘266 Patent File History at FH266PAT 0377 (showing and discussing FIG. 1 of
           11

       the Bazydola reference).
28

       Declaration of James R. Benya            - 11 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 12 of 32 Page ID
                                       #:466




 1     8,454,204 (“the Chang reference” attached as Exhibit 10), as shown below in FIG. 3
 2     of the Chang reference: 12
 3
 4
 5
 6
 7
 8
 9
                24.    The patent applicant also distinguished a standard size junction box for
10
       recessed lighting in a building from the “heat sink/housing 52” shown in FIGS. 11
11
       and 12 of the Grove U.S. Patent Application Publication No. 20090034261 (“the
12
       Grove reference” attached as Exhibit 11), shown below: 13
13
14
15
16
17
18
19
20
21
22
                25.    The patent applicant also explained that the standard size junction box
23
       for recessed lighting in a building that is the subject of the ‘266 Patent is used “for
24
       accommodating wire splices to building power,” stating:
25
26
27
           12‘266 Patent File History at FH266PAT 1063-64.
          13 ‘266 Patent File History at FH266PAT 0378-0379 (showing and discussing

28     FIGS. 11 and 12 of the Bazydola reference).

       Declaration of James R. Benya            - 12 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 13 of 32 Page ID
                                       #:467



                       Inventor Danesh explained that his assembly obviates the need
 1                     for conventional sheet metal recessed fixtures that have both a
                       “can” in which a lighting component is placed, and a separate
 2                     junction box for accommodating wire splices to building power;
                       instead, in Inventor Danesh’s assembly, only one “housing” [i.e.,
 3                     the junction box] is required for both the lighting components and
                       wire splicing to building power.
 4                                                      ***
                       In the single-housing solution provided by Inventor Danesh’s
 5                     innovative assembly, building wiring carrying the AC “mains”
                       voltage may be coupled to the driver inside the unified casting via
 6                     wire nuts or connectors inside the junction box, as illustrated in
                       Fig. 1 of the present [patent] application. 14
 7
                B.     Light Source Module
 8
                26.    The ‘266 Patent states that the light source module 3 can be a light
 9
       emitting diode (“LED”). 15 The ‘266 Patent states that “the light source module 3
10
       receives electricity from the driver 4 … such that the light source module 3 may emit
11
       a controlled beam of light into a room or surrounding area.”16
12
                C.     Driver
13
                27.    The ‘266 Patent states that the driver 4 “is an electronic device that
14
       supplies and/or regulates electrical energy to the light source module 3 and thus
15
       powers the light source module 3 to emit light.”17 The ‘266 Patent states that the
16
       “driver 4 receives an input current from the electrical system of the building or
17
       structure in which the recessed lighting system 1 is installed and drops the voltage to
18
       an acceptable level for the light source module 3 (e.g., from 120V-240V to 36v-
19
       48V).”18 The driver 4 may include a board 20 formed in a “donut” shape with an
20
       opening 21, which allows the light source module 3 to directly contact the casting 5
21
       to assist dissipating heat generated by the light source module 3 and allowing a more
22
       compact structure.19
23
24
           14 ‘266 Patent File History at FH266PAT 1054-56.
           15 ‘266 Patent at 5:17-24.
25         16 ‘266 Patent at 5:24-27.

           17 ‘266 Patent at 4:21-24.
26
           18 ‘266 Patent at 4:38-43.
27
           19 ‘266 Patent at 4:53-5:3.

28

       Declaration of James R. Benya             - 13 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 14 of 32 Page ID
                                       #:468




 1              28.    In the ‘266 Patent file history, the patent applicant distinguished the
 2     driver of the ‘266 Patent from the light bulb socket 46 of Benesohn U.S. Patent No.
 3     6,491,413 (“the Benesohn reference” attached as Exhibit 8) that receives the two-
 4     prong connector of light bulb 50 powered directly by line voltage, shown below in
 5     FIG. 1 of the Benesohn reference.20 In fact the light source used in the Benesohn
 6     patent is “a halogen 120 volt type T-4 glass shaped bulb with a type G-8 lamp
 7     base”21 commonly used in luminaires of the general style of the Benesohn reference,
 8     which are commonly referred to as “puck lights”.
 9
10
11
12
13
14
15
16
17
18
19
20              29.    The patent applicant also amended the patent claims to state that the

21     driver “includ[es] an electronic device to at least one of supply and regulate

22     electrical energy to the light source module” to distinguish the driver from a “pair of

23     electrical wires (29) … to provide source of line voltage” in the Benesohn reference

24     that the Patent Office Examiner indicated could be a driver under the “broadest

25
26
27
           20 ‘266 Patent File History at FH266PAT 0307, 0491, 0515, 0524.
           21 Benesohn Reference at 4:3-5.

28

       Declaration of James R. Benya             - 14 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 15 of 32 Page ID
                                       #:469




 1     reasonable interpretation” rule 22 used by the Patent Office in examining claims of
 2     pending patent applications.23 The patent applicant explained that “a ‘driver’ as
 3     recited in Applicant’s claims could not be fairly or properly construed merely as
 4     ‘wires.’” 24 The patent applicant stated that “a driver cannot read on mere ‘wires”,”
 5     that “adding this language to claim 1 is not necessary to arrive at a proper broadest
 6     reasonable interpretation of the term ‘driver’,” and that the Patent Office Examiner
 7     “has improperly interpreted the claim term ‘driver’ as a ‘pair of electrical wires’ in
 8     Benesohn” under the broadest reasonable interpretation rule.25 In fact, the light
 9     source in the Benesohn reference is an incandescent lamp operating directly at line
10     voltage (120 volts), and such sources do not use a driver.
11              30.    Similar to the Benesohn reference, the patent applicant also
12     distinguished the driver of the ‘266 Patent from a pair of wires that formed
13     “electrical connector 7” in the Grove U.S. Patent Application Publication No.
14     2009/0034261 (“the Grove reference” attached as Exhibit 11), as shown below in
15     FIG. 1 of Grove:26
16
17
18
19
20
21
22
           22 The Patent Office examiner indicated that this broadest reasonable
23     interpretation rule was different than the rules used to interpret issued patent claims
       in court. ‘266 Patent File History at FH266PAT 1072.
24         23 ‘266 Patent File History at FH266PAT 0417, 0469, 0473, 0479, 0481, 0512,

25     0514.
           24 ‘266 Patent File History at FH266PAT 0481.

26         25 ‘266 Patent File History at FH266PAT 0486-88 (emphasis in original) and

27     FH266PAT 0518-0521.
           26 ‘266 Patent File History at FH266PAT 0489-90, 0522-23.

28

       Declaration of James R. Benya            - 15 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 16 of 32 Page ID
                                       #:470



                D.     Unified Casting
 1
                31.    The ‘266 Patent states that the casting 5 may be a cylindrical structure,
 2
       as in FIG. 1, or “any suitable shape, including an ellipsoid, cone, or polygon that is
 3
       capable of housing the light source module 3 and the driver 4.”27
 4
                32.    The ‘266 Patent states that the unified casting 5 may have a closed rear
 5
       face 14 and an open front face 15a, where “[t]he closed rear face 14 allows the light
 6
       source module 3 and the driver 4 to be securely mounted to the casting 5, while the
 7
       open front face 15a provides an aperture to allow light emitted by the light source
 8
       module 3 to be exposed to an outside environment surrounding the recessed lighting
 9
       system 1 (e.g., into a room).” 28 The “rear face 14 of the casting 5 may include one or
10
       more mounting elements for receiving and securely holding the light source module
11
       3 and the driver 4” such that they “may be securely coupled inside the cavity 13 on
12
       the rear face 14 of the casting 5.”29 The unified casting also has a sidewall 5a.
13
                33.    The ‘266 Patent states that “the casting 5 may be any heat conducting
14
       structure.”30 Further, “the casting 5 includes one or more heat sinks 18 to dissipate
15
       heat generated by the light source module 3 and/or the driver 4,” which heat sinks 18
16
       may be “a set of fins surrounding the casting 5” and “may be composed of any
17
       thermally conductive material.”31 The ‘266 Patent states that casting 5 “dissipate[s]
18
       heat generated by the light source module 3.” 32
19
                34.    The ‘266 Patent states that the casting 5 has elements 27A, 27B that
20
       may be received by tabs 10A, 10B of junction box 2. 33 Screws or bolts 25A, 25B
21
22
23         27 ‘266 Patent at 3:18-22.
           28 ‘266 Patent at 3:25-32.
24
           29 ‘266 Patent at 3:32-42.

25         30 ‘266 Patent at 3:52-53.

           31 ‘266 Patent at 4:5-19.
26
           32 ‘266 Patent at 4:64-66.
27
           33 ‘266 Patent at 2:40-49

28

       Declaration of James R. Benya             - 16 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 17 of 32 Page ID
                                       #:471




 1     may be inserted through the elements 27A, 27B and into holes in tabs 10A, 10B of
 2     junction box 2.
 3              35.    The ‘266 Patent states that casting 5 has twist and lock flanges 11A,
 4     11B at the front-end face 15 end of the casting 5 that may be used to attach a trim 8
 5     to the casting 5.34
 6              36.    In the file history of the ‘266 Patent, the patent applicant distinguished
 7     the unified casting of the ‘266 Patent as a “single-part solution” as compared to the
 8     multipart housing and heatsink solution of the Pickard U.S. Patent Application
 9     Publication No. 2013/0010476 (“the Pickard reference” attached as Exhibit 15). 35
10     The patent applicant indicated that the unified casting did not require having a
11     separate heat sink, stating:
12              The packaging of the light source module, the driver and the reflector
                inside such a unified casting enables a “short” or low height module for
13              use as part of a recessed lighting system, but also giving the unified
                casting sufficient bulk to act as a heat sink by itself and without
14              requiring a separate heat sink structure.
                                                     ***
15              Applicant’s claim 1 presents a unified, single-part solution in which the
                unified casting plays a large role, namely as a one-piece housing for the
16              driver, the light source module and the reflector, while also acting as a
                heat sink thereby eliminating the need for any additional heat sink
17              piece. 36
18              37.    Based on the Patent Office examiner’s suggestion, the patent applicant
19     amended claims to state a “heat conducting unified casting that significantly
20     dissipates heat generated by a light source module during operation.”37 The patent
21     applicant explained that this was a distinction over the housing in U.S. Published
22     Patent Application No. 2012/0140442A1 (“the Woo reference” attached as Exhibit
23     14), which the Patent Office examiners agreed “that Woo’s housing is not heat
24     conducting and cannot significantly dissipate heat generated by light sources during
25         34 ‘266 Patent at 7:34-44.
           35 ‘266 Patent File History at FH266PAT 0306.
26
           36 ‘266 Patent File History at FH266PAT 0305-06.
27
           37 ‘266 Patent File History at FH266PAT 1051, 1054.

28

       Declaration of James R. Benya             - 17 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 18 of 32 Page ID
                                       #:472




 1     operation.”38 Similarly, the Patent Office examiners agreed that the Beneshon
 2     reference “does not disclose or suggest a heat conducting unified casting.” 39
 3              38.    Based on a Patent Office examiner’s suggestion, the patent applicant
 4     amended claims to state that “the light source module is closer to a closed rear face
 5     of the casting than an open front face of the casting.” 40
 6              E.     Reflector
 7              39.    The ‘266 Patent states that the reflector 6 “may surround the light
 8     source module 3 … to adjust the way light emitted by the light source is focused
 9     inside a room or surrounding area.”41 The reflector may “surround[] the light source
10     module 3 and separate[] the light source module 3 from the driver 4,” which
11     “separation allows light from the light source module 3 to be emitted into a room or
12     surrounding area while further shielding the driver 4 from being exposed to the room
13     or surrounding area.42
14              F.     Lens

15              40.    The ‘266 Patent states that the lens 7 may “provide[] a protective barrier

16     for the light source module 3” and “may also assist in the diffusion of light and

17     increase the uniformity of light over the surface of the recessed lighting system 1.” 43
                G.     Trim
18
                41.    The ‘266 Patent states that the trim 8 “serves the primary purpose of
19
       covering the exposed edge of the ceiling or wall where a hole is formed in which the
20
       recessed lighting system 1 resides while still allowing light from the light source
21
       module 3 to be emitted into a room through an aperture 22.” 44 The ‘266 Patent states
22
23         38 ‘266 Patent File History at FH266PAT 1054 (emphasis in original).
           39 ‘266 Patent File History at FH266PAT 1054.
24
           40 ‘266 Patent File History at FH266PAT 1051, 1056-57.

25         41 ‘266 Patent at 5:61-64.

           42 ‘266 Patent at 5:64-6:3.
26
           43 ‘266 Patent at 6:32-49.
27
           44 ‘266 Patent at 6:51-55.

28

       Declaration of James R. Benya            - 18 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 19 of 32 Page ID
                                       #:473




 1     that “different diameter trims 8 may be capable of being coupled to the casting 5”
 2     and the “size and design of the trims 8 may depend on the size of the hole in which
 3     the recessed lighting system 1 has been fitted and that the trim 8 must conceal, as
 4     well as the aesthetic decisions of the consumer.” 45
 5              42.    The ‘266 Patent indicates that the trim 8 may be attached to the casting
 6     5 “by interlocking with twist-and-lock flanges 11A, 11B formed integrally with” the
 7     casting 5.46
 8              43.    In the file history of the ‘266 Patent, the patent applicant distinguished
 9     claims that required “a trim directly coupled to the unified casting” from the Pickard
10     reference “trim structure 130 … coupled to a retention ring 150, which cannot be
11     considered a unified casting,” 47 as shown in FIGS. 8 of the Pickard reference below:
12
13
14
15
16
17
18
       III.     ELCO Products
19              A.  ELCO ELL LED Modules
20              44.    I reviewed information about ELCO LED Modules, specifically
21     ELCO’s Model Nos. ELL0827 and ELL113048 (hereinafter “the ELCO ELL LED
22     Modules”).
23
24
25
           45‘266 Patent at 7:1-6.
           46‘266 Patent at 7:34-44.
26        47 ‘266 Patent File History at FH266PAT 0216.

          48 The “08” indicates 850 lumens, “11” indicates 1100 lumens, and “xx” is a 2-
27
       digit number indicating the color temperature of the LED module.
28

       Declaration of James R. Benya             - 19 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 20 of 32 Page ID
                                       #:474




 1               45.   Exhibit 3 of this declaration (which was Exhibit 11 of the Complaint)
 2     shows some information that ELCO provides on its website for its ELL LED
 3     Module, including an image of the ELCO ELL LED Module shown below that was
 4     in the Complaint with labeling added: 49
 5
 6
 7
 8
 9
10
11
12
13
14               46.   I also reviewed physical ELCO ELL LED Modules, specifically ELL
15     1130 modules and an ELL 0827 modules. The 1130 modules are apparently named
16     “11” because they emit 1100 lumens and “30” because the color of the light
17     generated is 3000 Kelvin. The 0827 module is apparently named “08” because it
18     emits 800 lumens and “27” because the color of the light is 2700 Kelvin.
19               47.   I disassembled one ELL1130 and reviewed the components therein.
20     The image shown above from ELCO’s website is consistent with the ELL1130 that I
21     disassembled with two main exceptions. First, the image above from ELCO’s
22     website shows the driver within a black enclosure that has an opening to show the
23     driver circuit within it. In the physical product I disassembled, the black enclosure is
24     fully enclosed. Second, the driver circuit board is potted and small components
25     could not easily be examined without removing the potting compound, which I did.
26
27
28         49   https://elcolighting.com/products/ell-led-module (July 2018).

       Declaration of James R. Benya            - 20 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 21 of 32 Page ID
                                       #:475




 1               48.   I also reviewed an ELL 1130 module where ELCO has attached a cover
 2     resembling a hat to the rear end of the casting, held by a single screw. I was told that
 3     this is “version 2”. My first impression was that ELCO may have added these pieces
 4     to cure a heat dissipation defect in the module generation that I had disassembled. I
 5     removed the hat, which is a .040” steel stamping, and discovered a cylindrical piece
 6     of aluminum glued to the center of the rear housing atop the ELCO. The glued joint
 7     between the aluminum casting and the cylindrical piece, and the lack of a secure
 8     joint between the cylindrical piece and the hat, does not appear to be an efficient
 9     thermal conductor, and therefore there is probably little or no apparent functional
10     advantage gained by adding the cylindrical piece and hat to the rear-end of the
11     casting of the LED Module. Below are images of this ELL1130 version 2 module
12     with the hat on the left and the first version of the ELL1130 Module on the right:
13
14
15
16
17
18               49.   I reviewed a specification sheet for the ELCO ELL LED Module that
19     was downloaded from the ELCO website and provided as Exhibit 14 of the
20     Complaint and attached to this declaration as Exhibit 4. 50 Below is an image from
21     ELCO’s specification sheet that shows measurements of the ELCO ELL LED
22     Module, which image was also shown in the Complaint:
23
24
25
26
27
28         50   https://elcolighting.com/printpdf/products/ell-led-module (Aug. 2018).

       Declaration of James R. Benya            - 21 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 22 of 32 Page ID
                                       #:476




 1
 2
 3
 4            ELCO ELL
              LED Module
 5
 6
 7
 8
 9             50.     I compared the measurements above to the physical ELL Modules

10     version 1 and found them to be consistent with the image. However, the version 2

11     ELL module (with the hat) is 1.95” tall.

12             51.     The maximum width of the closed rear end of the aluminum casting of

13     the ELCO ELL LED Modules is less than 3-1/2 inches. The outside width of the

14     sidewall of the aluminum casting of ELCO’s ELL LED Modules, between the closed

15     rear end of the casting and a rim on the open front end of the casting, is less than 3-

16     1/2 inches wide. The aluminum casting of ELCO’s ELL LED Modules, below an

17     outer rim at the open end of the casting, can fit within a standard junction box that is

18     3-1/2 inches wide and 2-1/8 inches deep (and 1-1/2 inches deep for Version 1).

19             52.     The heat conducting casting of the ELCO ELL LED Module has

20     electrical wires passing through the closed rear face for supplying electrical energy

21     to the enclosed driver. The wires have a connector at one end that, during

22     installation of the LED Module in a building, can be connected to other wires that

23     provide electrical energy, such as 120-volt electrical energy supplied in residential

24     buildings or 277-volt supplied in commercial buildings in which the LED module is

25     installed.

26             53.     The aluminum casting of the ELCO ELL LED Modules have a twist-

27     and-lock configuration at the open end of the casting that allows a trim to be attached

28     to the LED Module by a twist-and-lock connection.

       Declaration of James R. Benya          - 22 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 23 of 32 Page ID
                                       #:477



                B.     ELCO Trims
 1
                54.    I reviewed information and physical examples of trims that ELCO sells
 2
       to be installed onto ELCO’s ELL LED Module using a twist-and-lock mechanism.
 3
       For example, I reviewed Exhibit 5 attached to this declaration (which was Exhibit 16
 4
       of the Complaint), which is an ELCO flyer that was downloaded from ELCO’s
 5
       website;51 an image from that flyer (shown below) illustrates installation of an ELCO
 6
       twist-and-lock trim on an ELCO ELL LED Module:
 7
 8
 9
10
11
12
13                                     ELCO Twist & Lock Trim

14              55.    The ELCO ELL LED Module specification attached as Exhibit 4 of this
15     declaration (Exhibit 14 of the Complaint) states that the ELL LED Module has a
16     “Twist-lock design for toolless trim installation, for use with E.L.L. trims only.”
17     Exhibit 6 of this declaration (which was Exhibit 17 of the Complaint) is a
18     specification sheet downloaded from ELCO’s website52 that provides information on
19     two of the ELCO Trims: ELL4810W and ELL4810BZ 4-inch trims (hereinafter “the
20     ELL4810W Trim Specification”). The ELL4810W Trim Specification states that the
21     trims have “Convenient twist-lock design for ease of installation.” The specification
22     also instructs that the trims are for use only with the ELCO ELL LED Modules,
23     stating the trims are “For use with E.L.L. LED Module only” and “Lamps: E.L.L.
24     LED Module only (ELL08, ELL11).”
25
26         51 https://elcolighting.com/sites/default/files/dl-
27     resource/files/E.L.L_Module_ELFLY008.pdf (Aug. 2018).
           52 https://elcolighting.com/printpdf/products/uno%E2%84%A2-4-diecast-round-

28     reflector-trim (Aug. 2018).

       Declaration of James R. Benya            - 23 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 24 of 32 Page ID
                                       #:478



               C.      ELCO Products Infringe The ‘266 Patent
 1
               56.     I was asked to review Claim 1 and its dependent Claims 2, 5, 7, 13, 15
 2
       and 16 of the ‘266 Patent and determine whether, in my opinion, those claims read
 3
       onto the ELCO ELL LED Modules, literally or equivalently, when the claims are
 4
       interpreted by a person of ordinary skill in the recessed lighting industry in light of
 5
       the ‘266 Patent specification and the ‘266 Patent file history.
 6
                       1.       Independent Claim 1
 7
                       1. A compact recessed lighting system, comprising:
 8
               57.     This claim limitation is met literally by the ELCO ELL LED Modules.
 9
               58.     The ELCO ELL LED Modules are part of a compact recessed lighting
10
       system.
11
                       a light source module for emitting light;
12
               59.     This claim limitation is met literally by the ELCO ELL LED Modules.
13
               60.     The ELCO ELL LED Modules have an LED light source module that
14
       emits light during operation of the module. Below is a photograph of the backside of
15
       the square-shaped LED module (circled yellow) that has grey thermal paste where it
16
       comes in contact to a protrusion (circled red) on the closed rear face of the unified
17
       casting; also below is a photo of the yellow center part on the front side of the LED
18
       module (yellow arrow):
19
20
21
22
23
24
25
26
27
28                     a driver for powering the light source module to emit light, the
       Declaration of James R. Benya            - 24 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 25 of 32 Page ID
                                       #:479



               driver including an electronic device to at least one of supply and
 1             regulate electrical energy to the light source module;
 2             61.     This claim limitation is met literally by the ELCO ELL LED Modules.
 3             62.     The ELCO ELL LED Module has a donut shaped driver with
 4     electronics that supplies regulated power to the LED light source. This is shown in
 5     the photo below where the driver has electronic components on a light-yellow-tan
 6     colored printed circuit board with a hole in the middle where black plastic of the
 7     housing enclosure protrudes:
 8
 9
10
11
12
13
14
15                    a unified casting with a heat conducting closed rear face, a heat
               conducting sidewall and an open front face wherein the heat conducting
16             sidewall is joined to the heat conducting closed rear face at one end
               and defines the open front face of the unified casting at another end,
17             wherein the heat conducting sidewall has a first dimension between the
               heat conducting closed rear face and the open front face of less than 2
18             inches and extends 360 degrees around a center axis of the unified
               casting to define a first cavity that extends forward from the heat
19             conducting closed rear face to the open front face of the unified casting
               and outward to the heat conducting sidewall, wherein the light source
20             module and the driver are positioned inside the first cavity while being
               coupled to the heat conducting closed rear face of the unified casting
21             such that the light source module is closer to the closed rear face of the
               unified casting than the open front face of the unified casting, and
22             wherein the unified casting includes a plurality of elements positioned
               proximate to the open front face so as to align with corresponding tabs
23             of a standard junction box and thereby facilitate holding the unified
               casting up against the standard junction box when the unified casting is
24             installed in the standard junction box; and
25             63.     This claim limitation is met literally by the ELCO ELL LED Modules.
26             64.     The ELCO ELL LED Module has a heat conducting aluminum casting
27     with a closed rear face, an open front face and a cylindrical sidewall therebetween.
28     The sidewall and outside of the closed rear face, which have fins formed on them,
       Declaration of James R. Benya           - 25 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 26 of 32 Page ID
                                       #:480




 1     significantly dissipate heat generated by the LED light source during operation of the
 2     LED Module. Below are photos of the inside and outside of the casting:
 3
 4
 5
 6
 7
 8
 9
10
11             65.     For the aluminum castings of the ELCO ELL LED Modules, the
12     maximum height from the outside of the closed rear face of the casting to the outside
13     of the open front face of the casting is less than 2 inches. For the ELCO LED
14     Modules I reviewed, that overall outside height of the casting is about 1.35”;
15     accordingly, the distance from the inside of the close rear face to the open front face
16     is less than 2 inches. Further, some ELCO LED Modules that I reviewed (identified
17     as “Version 2") had an additional metal “hat” attached to the outside of the closed
18     rear face of the casting by a screw such that the overall height of the Version 2
19     devices are about 1.95”; but, of course, the dimensions of the casting itself remained
20     unchanged.
21             66.     The ELCO ELL LED Module is provided fully assembled. As
22     assembled, the LED light source, driver, reflector and lens are positioned within the
23     aluminum casting. The LED light source is positioned closer to the closed rear face
24     of the aluminum casting than the open front face of the casting.
25             67.     The aluminum castings of the ELCO ELL LED Modules has portions at
26     the open front face of the casting that can align with tabs of a standard junction box
27     to fasten the casting to the junction box – e.g., by inserting a screw through openings
28     in the portions of the LED Module casting that are aligned with holes in tabs of the
       Declaration of James R. Benya          - 26 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 27 of 32 Page ID
                                       #:481




 1     standard junction box. These portions of the casting are circled in yellow in the
 2     photo below, which have holes 3.5” apart consistent with the holes in tabs of a trade
 3     size 4/O junction box:
 4
 5
 6
 7
 8
 9
10
11
                      a reflector positioned inside the first cavity of the unified casting
12             and coupled to and surrounding the light source module such that the
               reflector directs light produced by the light source module into an area
13             surrounding the compact recessed lighting system while enclosing the
               driver from exposure to the area surrounding the compact recessed
14             lighting system,

15             68.     This claim limitation is met literally by the ELCO ELL LED Modules.

16             69.     The ELCO ELL LED Module has a reflector positioned inside the

17     aluminum casting that, during operation of the LED Module, reflects light emitted

18     from the LED light source out of the open end of the aluminum casting. Below is a

19     photo of the white reflector:

20
21
22
23
24
25
26
27
28

       Declaration of James R. Benya            - 27 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 28 of 32 Page ID
                                       #:482




 1             70.     The reflector is coupled to and surrounds the LED light source such that
 2     the reflector directs light produced by the LED light source into an area surrounding
 3     the compact recessed lighting system while enclosing the driver from exposure to the
 4     area surrounding the compact recessed lighting system.
 5                   wherein the heat conducting closed rear face and the heat
               conducting sidewall of the unified casting significantly dissipate heat
 6             generated by the light source module during operation of the light
               source module.
 7
               71.     This claim limitation is met literally by the ELCO ELL LED Modules.
 8
               72.     The ELCO ELL LED Module aluminum casting closed rear face and
 9
       sidewall are heat conducting and significantly dissipate heat generated by the LED
10
       light source during operation of the LED light source.
11
                       2.       Dependent Claim 2
12
                     2. The compact recessed lighting system of claim 1, wherein the
13             driver is donut shaped or "C" shaped.
14             73.     This claim limitation is met literally by the ELCO ELL LED Modules.
15             74.     As discussed above, the ELCO ELL LED Modules meet the limitations
16     of Claim 1.
17             75.     Further, the drivers of the ELCO ELL LED Modules are donut shaped.
18                     3.       Dependent Claim 5

19                    5. The compact recessed lighting system of claim 1, further
               comprising:
20                    a lens to shield the light source module while being transmissive
               to light emitted by the light source module.
21
               76.     This claim limitation is met literally by the ELCO ELL LED Modules.
22
               77.     As discussed above, the ELCO ELL LED Modules meet the limitations
23
       of Claim 1.
24
               78.     The ELCO ELL LED Module has a lens at the open end of the
25
       aluminum casting. The lens helps shield the LED light source from outside
26
       contamination, such as when the LED Module is being handled for installation or
27
       afterwards, while allowing light from the LED light source to pass through the lens
28

       Declaration of James R. Benya            - 28 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 29 of 32 Page ID
                                       #:483




 1     and into the room to be lit during operation of the LED Module. Below is a photo of
 2     the lens:
 3
 4
 5
 6
 7
 8
 9
                       4.       Dependent Claim 7
10
                      7. The compact recessed lighting system of claim 1, wherein the
11             heat conducting sidewall of the unified casting has heat sink fins formed
               on its outside surface.
12
               79.     This claim limitation is met literally by the ELCO ELL LED Modules.
13
               80.     As discussed, the ELCO ELL LED Modules meet the limitations of
14
       Claim 1.
15
               81.     The heat conducting sidewall of the aluminum casting of the ELCO
16
       ELL LED Modules has heat sink fins formed on its outside surface.
17
                       5.       Dependent Claim 13
18
                      13. The compact recessed lighting system of claim 1, wherein the
19             reflector separates the driver from the light source module such that the
               reflector directs the light produced by the light source module into an
20             area surrounding the compact recessed lighting system while enclosing
               the driver from exposure to the area surrounding the compact recessed
21             lighting system.
22             82.     This claim limitation is met literally by the ELCO ELL LED Modules.
23             83.     As discussed above, the ELCO ELL LED Modules meet the limitations
24     of Claim 1.
25             84.     The reflector in the ELCO ELL LED Modules separates the driver from
26     the LED light source such that the reflector directs the light produced by the LED
27     light source into an area surrounding the compact recessed lighting system while
28

       Declaration of James R. Benya           - 29 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 30 of 32 Page ID
                                       #:484




 1     enclosing the driver from exposure to the area surrounding the compact recessed
 2     lighting system.
 3                     6.       Dependent Claim 15
 4                    15. The compact recessed lighting system of claim 1, wherein the
               unified casting includes at least one twist-and-lock connector integrated
 5             in the unified casting.
 6             85.     This claim limitation is met literally by the ELCO ELL LED Modules.
 7             86.     As discussed above, the ELCO ELL LED Modules meet the limitations
 8     of Claim 1.
 9             87.     A twist-and-lock connector is integrated in the aluminum casting of the
10     ELCO ELL LED Modules.
11                     7.       Dependent Claim 16

12                    16. The compact recessed lighting system of claim 15, further
               comprising:
13                    a trim directly coupled to the unified casting, for covering a hole
               in a ceiling or wall of a building in which the compact recessed lighting
14             system is placed, wherein the trim connects to the unified casting via the
               at least one twist-and-lock connector.
15
               88.     This claim limitation is met literally by the ELCO ELL LED Modules
16
       when a trim is coupled to it by the twist-and-lock connector.
17
               89.     As discussed above, the ELCO ELL LED Modules meet the limitations
18
       of Claim 1.
19
               90.     The ELCO Trims are directly coupled to the ELCO ELL LED Modules
20
       via a twist-and-lock connector. The trim covers a hole in a ceiling or wall of a
21
       building in which the compact recessed lighting system is placed.
22                     8.       Conclusion
23             91.     Based on the foregoing, it is my professional engineering opinion that
24     the ELCO ELL modules infringe Claim 1 of the ‘266 patent and its dependent
25     Claims 2, 5, 7, 13 and 15 and that Claim 16 is infringed when a trim is attached to an
26     ELCO ELL LED Module by the twist-and-lock connection.
27
28

       Declaration of James R. Benya            - 30 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 31 of 32 Page ID
                                       #:485




 1             Executed in Davis, California on November 13, 2018.
 2
 3
 4
 5
 6
                                           James R. Benya
 7                                        PE, FIES, FIALD
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Declaration of James R. Benya        - 31 -
     Case 2:18-cv-07090-CAS-GJS Document 26-2 Filed 11/14/18 Page 32 of 32 Page ID
                                       #:486



                                       Exhibits to Benya Declaration
 1
 2     Ex. No. Description
 3       1 .........James R. Benya Curriculum Vitae
 4         2 .........Certified Copy of U.S. Patent No. 9,964,266 (“the ′266 Patent”) (Exhibit
                      1 of the Complaint).
 5
           3 .........ELCO website page printout (Complaint Exhibit 11)
 6
           4 .........Specification Sheet for ELCO’s ELL LED Module (Complaint Exhibit
 7                    14)
 8         5 .........ELCO Flyer for ELL LED Module and Trims (Complaint Exhibit 16)
 9         6 .........Specification Sheet for ELCO ELL4810W Trim (“the ELL4810W Trim
                      Specification”) (Complaint Exhibit 17)
10
           7 .........U.S. Patent No. 5,942,726 (Reiker)
11
           8 .........U.S. Patent No. 6,491,413 (Benesohn)
12
           9 .........U.S. Patent No. 8,201,968 (Maxik)
13
           10 .......U.S. Patent No. 8,454,204 (Chang)
14
           11 .......U.S. Patent Application Published No. 2009/0034261A1 (Grove)
15
           12 .......U.S. Published Patent Application No. 2010/0302778A1 (Dabiet)
16
           13 .......U.S. Published Patent Application No. 2011/0267828A1 (Bazydola)
17
           14 .......U.S. Published Patent Application No. 2012/0140442A1 (Woo)
18
           15 .......U.S. Published Patent Application No. 2013/0010476A1 (Pickard)
19
20
21
22
23
24
25
26
27
28

       Declaration of James R. Benya             - 32 -
